Citation Nr: 1720154	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a compensable rating for erectile dysfunction. 

3.  Entitlement to an initial compensable rating for peripheral neuropathy of the upper left extremity prior to October 18, 2010, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable rating for peripheral neuropathy of the upper right extremity prior to October 18, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable rating for peripheral neuropathy of the lower left extremity prior to October 18, 2010, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the lower right extremity prior to October 18, 2010, and in excess of 10 percent thereafter.

7.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected type II diabetes mellitus.

8.  Entitlement to an effective date earlier than October 18, 2010, for the grant of special monthly compensation based on loss of use of a creative organ.

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a vision defect, claimed as secondary to type II diabetes mellitus.

12.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

13.  Entitlement to service connection for polyps, to include as secondary to herbicide exposure.

14.  Entitlement to service connection for gastritis, claimed as secondary to medication used to treat a service-connected disability. 

15.  Entitlement to an effective date earlier than July 18, 2014, for the grant of a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, March 2011, September 2011, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The first eight issues listed on the title page will be addressed in this decision.  The remaining issues of entitlement to service connection for hearing loss, tinnitus, a vision defect, an acquired psychiatric disorder, polyps, gastritis, and an earlier effective date for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record indicates that treatment of the Veteran's type II diabetes mellitus treatment includes the use of an oral hypoglycemic agent and diet restriction, but not restriction of activities or insulin. 

2.  The Veteran's service-connected erectile dysfunction is not manifested by removal of half or more of the penis, removal of glans, penis deformity, or complete atrophy of both testes.

3.  For the period prior to May 12, 2014, the Veteran's peripheral neuropathy of the bilateral upper extremities was manifested by no more than mild incomplete paralysis of the upper radicular group.

4.  Beginning on May 12, 2014, the Veteran's peripheral neuropathy of the bilateral upper extremities was manifested by no more than moderate incomplete paralysis of the upper radicular group.

5.  For the period prior to May 12, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerve.

6.  Beginning on May 12, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

7.  The competent and credible evidence of record indicates that the Veteran's hypertension is related to his in-service exposure to herbicides. 

8.  A claim for service connection for erectile dysfunction, or special monthly compensation based on loss of use of a creative organ, was not received prior to October 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a compensable evaluation for erectile dysfunction are not met. 38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7523 (2016).

3.  For the period prior to May 12, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper radicular group have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

4.  Beginning on May 12, 2014, the criteria for a 30 percent rating for peripheral neuropathy of the left upper radicular group have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016). 

5.  For the period prior to May 12, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper radicular group have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

6.  Beginning on May 12, 2014, the criteria for a 40 percent rating for peripheral neuropathy of the right upper radicular group have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016). 

7.  For the period prior to May 12, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left sciatic nerve have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

8.  Beginning on May 12, 2014, the criteria for a 40 percent rating for peripheral neuropathy of the left sciatic nerve have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

9.  For the period prior to May 12, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right sciatic nerve have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

10.  Beginning on May 12, 2014, the criteria for a 40 percent rating for peripheral neuropathy of the right sciatic nerve have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

11.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. § 3.303 (2016).

12.  An effective date prior to October 18, 2010, for the grant of special monthly compensation for the loss of use of a creative organ is not warranted.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, October 2009, November 2010, October 2014, and November 2014 pre-adjudication letters notified the Veteran of the information and evidence needed to substantiate his claims and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in March 2011, October 2012, November 2012, and May 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's file contains sufficient evidence to adjudicate the claims and the Board concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Moreover, neither the Veteran nor his representative has raised any arguments regarding VA's compliance with the development of his claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II.  Diabetes Mellitus/Erectile Dysfunction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, which warrants the assignment of a 20 percent rating if the diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating.  In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Veteran was afforded a VA diabetes mellitus examination in October 2009.  Following a review of the claims file and a clinical examination, the examiner noted that the Veteran had been recommended to increase his exercise and follow a restricted diet.  He had been prescribed an oral hypoglycemic agent.  The examiner noted that there were no complications resulting from the Veteran's diabetes. 

During an October 2012 examination, a VA examiner stated that the Veteran's diabetes mellitus was managed by a restricted diet, that he had been prescribed an oral hypoglycemic agent, but that his disability did not require regulation of activities as part of its management.  It was also noted that the Veteran visits his diabetic care provider less than 2 times per month and had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  

Thereafter, on examination in May 2014, a VA examiner indicated that the Veteran's diabetes mellitus was managed by a prescribed oral hypoglycemic agent.  It was noted that the Veteran's activities were not medically regulated as part of his diabetes treatment, and that he visits his diabetic care provider less than 2 times per month. 

In order to warrant an increased rating, the Veteran's diabetes mellitus must require the use of insulin, a restricted diet, and regulation of activities.  As discussed above, the evidence of record is indicates that the Veteran's diabetes mellitus has not required regulation of activities or insulin.  All of the criteria for the assignment of a 40 percent disability rating are not met; the higher rating may not be awarded.  

The claims folder reflects that the Veteran has erectile dysfunction that is associated with his diabetes mellitus as a noncompensable disability.  As the Veteran is also seeking an increased rating for erectile dysfunction, the Board will address this issue immediately below. 

For erectile dysfunction to be assigned a compensable evaluation, the evidence of record must demonstrate removal of half or more of the penis; removal of glans; penile deformity; or complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522, 7523.  

The preponderance of the evidence is against a compensable evaluation for erectile dysfunction for any period of time covered by the appeal.  Specifically, the Veteran does not allege, nor does the evidence of record show, that he had the removal of half or more of his penis, removal of glans, or any deformity of the penis.  Rather, the evidence of record demonstrates that the Veteran's erectile dysfunction is more nearly manifested by impotency without visible deformity of the penis.  See, e.g., a May 2014 VA examination report.  As such, the Veteran is not entitled to a compensable rating for any period of time covered by this appeal.  

To the extent the Veteran is seeking a separate disability rating for his service-connected erectile dysfunction, Diagnostic Code 7913 makes clear that non-compensable complications of diabetes, such as the Veteran's erectile dysfunction, are considered part of the diabetic process.  As the Veteran's service-connected erectile dysfunction was evaluated as non-compensably disabling and found to have a relationship to his diabetes mellitus, a separate evaluation is not permitted.

In summary, a disability rating in excess of 20 percent is not warranted for the Veteran's service-connected diabetes mellitus and a separate compensable rating is not warranted for the Veteran's service-connected erectile dysfunction.  There is also no distinct period at which time a greater or lesser evaluation is warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the competent and probative evidence is against the Veteran's claims the doctrine is not applicable in this case.

III.  Peripheral Neuropathy 

With regard to the issues of entitlement to increased evaluations for neuropathy of the bilateral upper and lower extremities, as these issues involve application of similar facts to similar law, the Board will address them in a common discussion. 

The Veteran was granted service connection for peripheral neuropathy of the upper and lower extremities as a complication of his service-connected diabetes mellitus in a March 2011 rating decision.  A noncompensable (zero percent) disability rating was assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (Instructing adjudicators to rate noncompensable complications of Diabetes Mellitus as part of the diabetic process.).  In a May 2014 rating decision, the RO granted an increased rating of 10 percent for peripheral neuropathy of each upper extremity, and 20 a percent rating for each lower extremity.  An effective date of October 18, 2010, was assigned for the increased ratings which reflected the "date of receipt of claim." 

The neurologic diagnostic code applicable to the Veteran's bilateral upper extremity neuropathy is Diagnostic Code 8510, concerning the evaluation of upper radicular group paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8510. 

Under Code 8510, mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  Severe incomplete paralysis of the radicular group is rated 50 percent disabling on the major side and 40 percent disabling on the on the minor extremity. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R § 4.124A, Diagnostic Code 8510.

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity neuropathy is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that 'moderate' is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious." Id, at 1140.

The Veteran was afforded a VA examination to determine the etiology of his diabetes mellitus in October 2009.  During the examination, the Veteran denied having symptoms of peripheral neuropathy. 

In October 2010, the Veteran filed a claim seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to the service-connected diabetes mellitus.  

During a March 2011 VA peripheral nerve examination, the Veteran complained of pain at the shoulder level and cramps in each leg which occurred mostly at night.  A physical examination revealed that his reflexes and muscle strength were normal in all four extremities.  Sensory examination findings revealed diminished vibration sensation in all four extremities; however, his positional sense and pinprick sense were normal.  The VA examiner noted that the Veteran had normal muscle tone with no atrophy, gait abnormality, imbalance, or fasciculations.  His nerve disorder did not impact the function of any joint.  Following a clinical examination and a review of the claims file, the March 2011 VA examiner diagnosed the Veteran with "mild sensory peripheral neuropathy in upper and lower extremities manifested by decrease vibratory sense perception." 

The Veteran was afforded an additional peripheral neuropathy examination in November 2012.  During the examination, the Veteran reported that he has experienced the gradual onset of weakness, numbness, and awkward sensations in his bilateral upper and lower extremities.  He reported that he frequently loses his grasp of objects due to weakness and experiences frequent cramping of his hand and forearm muscles as well as his lower leg and foot muscles.  He reported experiencing constant severe pain, numbness, and paresthesias and/or dysesthesias in all four extremities.  The Veteran also reported that his right arm is dominant.

Clinical testing conducted during the November 2012 VA examination revealed that the Veteran had full muscle strength in all four extremities, but diminished deep tendon reflexes in his biceps, triceps, elbows, knees, and ankles.  Decreased light touch and vibration sensation were noted in all four extremities, but his position sense was normal.  The examiner noted that there was no muscle atrophy but he had decreased hair distribution at the distal ends of his lower extremities.  The examiner diagnosed the Veteran with mild incomplete paralysis of the upper and lower extremities.

During a May 2014 peripheral neuropathy examination, the Veteran reported that he had mild intermittent pain and mild numbness, paresthesias and/or dysesthesias in his upper extremities.  He reported moderate intermittent pain and moderate numbness, paresthesias and/or dysesthesias in his lower extremities.  He also reported experiencing cramps in his legs. 

A neurological examination revealed normal muscle strength in all four extremities, but deep tendon reflexes were absent in his biceps, triceps, elbows, knees, and ankles.  Light touch sensation and vibration sensation were diminished in all four extremities.  The Veteran's position sense was diminished in his upper extremities and absent in his lower extremities.  Trophic changes were not identified.  The examiner noted that the Veteran has lost stamina and dexterity as a result of his peripheral neuropathy.  The examiner diagnosed the Veteran with mild incomplete paralysis. 

As noted, multiple VA examiners have repeatedly described the Veteran's peripheral neuropathy of the upper and lower extremities as mild.  Upon review, however, the Board finds that the May 2014 VA examination revealed moderate peripheral neuropathy of the upper extremities and moderately severe peripheral neuropathy of the lower extremities.  

Specifically, prior to May 2014, the Veteran's peripheral neuropathy of the bilateral upper extremities consisted of pain with decreased vibration sensation.  He complained of the gradual onset of weakness during the November 2012 VA examination.  His deep tendon reflexes, light touch sensation, and vibration sensation were all decreased.  However, clinical testing revealed that he maintained full muscle strength and there was no evidence of muscle atrophy. 

Beginning on May 12, 2014, the Veteran's peripheral neuropathy of the bilateral upper extremities resulted in moderate incomplete paralysis.  As discussed above, the VA examination report revealed completely absent deep tendon reflexes in his biceps, triceps and elbows.  Decreased touch and vibration sensation were also noted and his position sense was diminished.  

The Board notes that severe incomplete paralysis of the upper extremities has not been demonstrated at any time during the appeal period.  As noted, the Veteran has maintained full muscle strength in his upper extremities and atrophy has not been documented.  Moreover, the Veteran does not contend that such symptomatology is present. 

With respect to the Veteran's bilateral lower extremities, prior to November 2014, the Veteran complained of cramps in his legs.  During the November 2012 examination, he reported the gradual onset of weakness in his lower extremities and cramping of his leg and foot muscles.  Decreased deep tendon reflexes, light touch sensation and vibration sensation were noted.  He maintained full muscle strength and there was no evidence of muscle atrophy. 

Beginning on May 12, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities resulted in moderately severe incomplete paralysis.  As discussed above, the VA examination report revealed completely absent deep tendon reflexes in his knees and ankles.  Decreased touch and vibration sensations were also noted and his position sense was absent.  

The Board notes that severe incomplete paralysis of the bilateral lower extremities, with marked muscle atrophy, has not been demonstrated at any time during the appeal period.  As noted, the Veteran has maintained full muscle strength in his lower extremities and atrophy has not been documented.  The Veteran does not contend that such symptomatology is present. 

In summary, after considering the evidence of record, the Board find that the Veteran's peripheral neuropathy of the upper extremities was mild prior to May 12, 2014, and moderate as of that date.  The Veteran's peripheral neuropathy of the bilateral lower extremities was mild prior to May 12, 2014, and moderately severe as of that date.  Severe incomplete paralysis of the Veteran's extremities has not been demonstrated.

IV.  Hypertension

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran contends that he developed hypertension as a result of his service-connected type II diabetes mellitus.  Upon review, however, the Board finds that service connection may be granted as a result of the Veteran's presumed in-service herbicide exposure. 

The record clearly indicates that the Veteran has been diagnosed with hypertension during the appeal period.  See, e.g., a May 2014 VA examination.  Furthermore, in a January 2010 rating decision, VA acknowledged that the Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  A current disability and an in-service injury have therefore been demonstrated. 

Hypertension is not listed among the herbicide related diseases enumerated in 38 C.F.R. § 3.309.  However, this does not preclude the Veteran from establishing service connection for hypertension with proof of direct causation.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In support of his claim, the Veteran has submitted a September 2009 statement from a private physician, M.M., M.D., who indicated that the Veteran's hypertension is the result of his in-service exposure to Agent Orange.  

The Board has reviewed the claim file and notes that the record does not contain any evidence suggesting that the Veteran's hypertension is unrelated to his active duty service, to include his presumed in-service herbicide exposure.  Accordingly, service connection for hypertension is granted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Earlier Effective Date for SMC

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran was awarded special monthly compensation based on the loss of use of a creative organ in a March 2011 rating decision.  The decision reported that an effective date of October 18, 2010, was being assigned because it was the date VA received his claim for erectile dysfunction.

As noted, in general, the effective date of an evaluation and award of compensation based on an original claim, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Board has reviewed the Veteran's VA claims folder and can find no indication that there was a pending, unadjudicated claim for erectile dysfunction prior to October 18, 2010.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Veteran has also not pointed to any communication or document that could serve as an earlier, unadjudicated claim for benefits.

The Board notes that the Veteran's October 18, 2010, claim is also the first evidence of erectile dysfunction.  As previously noted, the October 2009 VA diabetes mellitus examination did not indicate that the Veteran had any complications from diabetes mellitus, to include erectile dysfunction.  

Having determined that the Veteran's claim was filed on October 18, 2010, the Board must now determine when entitlement to service connection arose.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Veteran has been experiencing erectile dysfunction prior to October 18, 2010, his claim is clearly the later of two dates specified by law.  Hence, on this record, an earlier effective date is not assignable by law.


ORDER

A disability rating in excess of 20 percent for Type II Diabetes Mellitus is denied.

A compensable rating for erectile dysfunction is denied.

Effective May 12, 2014, an increased disability rating of 30 percent, but no higher, is granted for peripheral neuropathy of the left upper radicular group, subject to the law and regulations governing the payment of monetary benefits.

Effective May 12, 2014, an increased disability rating of 40 percent, but no higher, is granted for peripheral neuropathy of the right upper radicular group, subject to the law and regulations governing the payment of monetary benefits.

Effective May 12, 2014, an increased disability rating of 40 percent, but no higher, is granted for peripheral neuropathy of the left sciatic nerve, subject to the law and regulations governing the payment of monetary benefits.

Effective May 12, 2014, an increased disability rating of 40 percent, but no higher, is granted for peripheral neuropathy of the right sciatic nerve, subject to the law and regulations governing the payment of monetary benefits. 

Service connection for hypertension is granted.

An effective date prior to October 18, 2010, for the grant of special monthly compensation for the loss of use of a creative organ is not warranted.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Examinations

The Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss and tinnitus in December 2009 and August 2011.  In the December 2009 examination report, a VA audiologist indicated that the Veteran's current hearing loss was not related to his in-service noise exposure because an in-service examination conducted four days prior to his separation revealed normal hearing.  Similarly, in the August 2011 report, a VA examiner stated that while the Veteran was exposed to significant noise levels that are known to cause damage in inner ear structures while on active duty, he demonstrated normal hearing during his 1970 separation examination.  It was also noted that the Veteran reported that his tinnitus developed 1-2 years prior to the examination. 

Upon review, the opinions provided by the December 2009 and August 2011 VA examiners are inadequate.  While the Veteran's service treatment records do not indicate that he was diagnosed with hearing loss or tinnitus during service, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  Accordingly, a new medical opinion must be obtained. 

The Veteran was afforded a VA examination to determine the etiology of his claimed vision defect in May 2014.  In the examination report, a VA physician stated that his "mild blepharitis in both eyes and mild macular epiretinal membrane [in the] left eye are not secondary to diabetes mellitus."  The examiner did not provide any rationale for this statement and the opinion is therefore inadequate.

With respect to the Veteran's claim for service connection for polyps, although the record does not indicate that the Veteran developed polyps while on active duty, it is undisputed that he was exposed to herbicides.  Although polyps are not among the list of diseases associated with herbicide exposure, the Board is obligated to consider service connection without reference to the herbicide regulations.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a VA examination to determine the etiology of his gastritis in March 2011.  During the examination, the Veteran reported that he experiences gastritis as a result of the food he eats and that he would sporadically use over the counter medication.  Although the examiner noted that a biopsy revealed helicobacter pylori which is associated with ulcers and gastric inflammation, the examiner did not comment on whether the Veteran's disability is related to medication he uses to treat his service-connected disabilities.  In this capacity, the Board notes that the Veteran had been prescribed medication to control his service-connected diabetes mellitus.  See the October 2009 VA examination report.  A new opinion is necessary.

Supplemental Statement of the Case

In February 2012, the RO issued a Statement of the Case which addressed the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  Later that month, the Veteran perfected his appeal with the timely submission of a VA Form 9.  Additional evidence has been associated with the claims file following the February 2012 Statement of the Case.  This evidence has not been considered by the AOJ and the Veteran's representative has not waived consideration of this evidence. 

Intertwined Issue

The Veteran's claim for an earlier effective date for TDIU is inextricably intertwined with the remaining claims on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hearing loss and/or tinnitus is due to an event or incident of the Veteran's period of active service.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not, (50 percent probability or greater), that any vision disorder was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected diabetes. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed polyps had their clinical onset during service or is due to an event or incident of the Veteran's period of active service, to include the Veteran's exposure to herbicides.  

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's polyps are not on the presumptive list of diseases associated with herbicide exposure. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion on whether it is at least as likely as not, (50 percent probability or greater), that the diagnosed gastritis was (A) caused or (B) aggravated (permanently worsened beyond its normal progression) by medications used to treat a service-connected disability. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


